 Case 3:20-cr-00183-MPS Document 29-1 Filed 02/12/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                         :      CIV. NO. 3:20cr183(MPS)

v.                                               :
                                                 :
BRIAN GRINNELL                                   :      FEBRUARY 12, 2021
______________________________

                      MEMORANDUM OF LAW IN SUPPORT OF
                            MOTION TO SUPPRESS

       Pursuant to the Fifth Amendment to the United States Constitution, Miranda v.

Arizona, 384 U.S. 436 (1966), and Federal Rules of Criminal Procedure 12(b)(3)(C), the

Defendant, Brian Grinnell, moves to suppress any and all statements made by him after

he invoked his right to counsel, and any evidence derived therefrom.

       As detailed below, it is clear from the video-recorded interview of Mr. Grinnell on

September 23, 2020, the day his residence was searched, his electronic devices were

seized, and he was arrested, that he unequivocally invoked his right to counsel on two

occasions while being questioned by a federal and state agent, but the agents did not

cease questioning him until after his third request.




                                             1
 Case 3:20-cr-00183-MPS Document 29-1 Filed 02/12/21 Page 2 of 9




       I.     PROCEDURAL BACKGROUND

       On September 23, 2020, federal and state agents went to Mr. Grinnell’s

residence armed with a search and seizure warrant for his electronic devices, and an

Arrest Warrant and Criminal Complaint issued out of the United States District Court for

the District of Connecticut, dated September 17, 2020, charging Mr. Grinnell with one

count of distribution of child pornography in violation of 18 U.S.C. Section 2252A(a)(2).

ECF No. 1. Subsequently, on October 5, 2020, a federal grand jury in the District of

Connecticut returned a one-count Indictment charging Mr. Grinnell with distribution of

child pornography in violation of 18 U.S.C. Section 2252A(a)(2)(A) and (b)(1). ECF No.

5.

       In support of the Defendant’s request for an evidentiary hearing, an Affidavit from

Attorney Matthew Popilowski accompanies the Memorandum of Law. (Attached hereto

as Exhibit 1). “[A]n evidentiary hearing on a motion to suppress ordinarily is required if

the moving papers are sufficiently definite, specific, detailed and nonconjectural to

enable the court to conclude that contested issues of fact going to the validity of the

search are in question.” In re Terrorist Bombings of U.S. Embassies in E. Africa, 552

F.3d 157, 165 (2d Cir. 2008). Although generally an attorney’s affidavit is insufficient to




                                             2
    Case 3:20-cr-00183-MPS Document 29-1 Filed 02/12/21 Page 3 of 9




warrant a suppression hearing, this is a case where the attorney’s affidavit is based on

the attorney’s personal knowledge of a disputed fact. See United States v. Dickson,

2011 WL 3701839, *4 (S.D.N.Y. 2011) (Attached hereto as Exhibit 2). At issue in

Dickson was whether his attorney’s affidavit was sufficient to create an issue of fact,

when the affidavit was based on his attorney’s review of the video recording of the traffic

stop at issue. Id. The court found that the attorney’s affidavit was sufficient to create an

issue of fact because it was based on his “personal knowledge of the video

recording….” Id. This court should likewise find that the attorney’s affidavit in this case

is sufficient because it is based on personal knowledge of the video recording of the

interview at issue.1

         II.   FACTUAL BACKGROUND

         While a number of agents were searching Mr. Grinnell’s residence, he was taken

to be interviewed by FBI Special Agent Michael Jewell and Ohio Internet Crimes




1
  Should the Court disagree that the attorney’s affidavit is sufficient, it is requested that he be
permitted to file an affidavit from Defendant Brian Grinnell. An affidavit from Mr. Grinnell would
have been filed herewith, however the virtual meeting scheduled with Mr. Grinnell schedule for
2/8/21 did not take place as the detention facility did not produce Mr. Grinnell for it. The soonest
possible time for a virtual meeting was on 2/11/21, which did take place, however this did not
leave sufficient time to prepare and have the affidavit executed and returned by Mr. Grinnell in
time to file with this motion, especially in light of the difficulty counsel has had just having
telephone or virtual meetings with Mr. Grinnell.




                                                 3
 Case 3:20-cr-00183-MPS Document 29-1 Filed 02/12/21 Page 4 of 9




Against Children Task Force Investigator Megan Arena to a vehicle equipped with audio

and video recording capabilities. Ex. 1 at ¶¶ 3-4. The recording is approximately 65

minutes in length. Id. at ¶ 5. The interview begins with Special Agent Jewell

questioning Mr. Grinnell regarding biographical information. Id. at ¶ 6. Immediately

thereafter, Special Agent Jewell advised Mr. Grinnell of his Constitutional rights,

including his rights to remain silent and to talk to a lawyer before being questioned. Id.

Mr. Grinnell did sign a document entitled “ADVICE OF RIGHTS”, indicating that Mr.

Grinnell “read this statement of my rights and I understand what my rights are. At this

time, I am willing to answer questions without a lawyer present.” Id. at ¶ 7. After

approximately thirty-five minutes of questioning, when he was asked to hand over his

cellphone, he asked “Can I have a lawyer present?” Id. at ¶ 8. Investigator Arena

responded “You can have a lawyer present, but I still have a search warrant, so.” Id. at

¶ 9. Rather than stopping the questioning at that time, Special Agent Jewell

immediately began asking Mr. Grinnell what they would find on his phone. Id. at ¶¶ 10-

11. The agents then continued to interview with Mr. Grinnell without an attorney for

approximately twenty more minutes before he requested an attorney again. Id. at ¶ 12.

At that time, Mr. Grinnell asked “If I wanted to talk… Have a lawyer now, how would that

part work? Like, you arrest me, and I get a lawyer, and we go back to this? Like how




                                             4
 Case 3:20-cr-00183-MPS Document 29-1 Filed 02/12/21 Page 5 of 9




does that?” Id. at ¶ 13. Special Agent Jewell did not stop the interview at that time,

rather he stated “Actually I got another idea before we get to that [getting a lawyer]”, and

requested that Mr. Grinnell sit for a polygraph. Id. at ¶ 14. It was only after Mr. Grinnell

agreed to sit for a polygraph, but then requested to talk to a lawyer, and asked if talking

to a lawyer and sitting for a polygraph were mutually exclusive, that the Special Agent

and Investigator took a break from the interview. Id. at ¶ 15. It was only after this

break, when Mr. Grinnell again stated he wanted to talk to a lawyer, that the interview

was ended. Id. at ¶ 16.

       III.   LAW & ARGUMENT

       The Fifth Amendment privilege is so fundamental to protect individuals that “the

accused must be adequately and effectively apprised of his rights and the exercise of

those rights must be fully honored.” Miranda v. Arizona, 384 U.S. 436, 467 (1966).

These rights include the right to remain silent and of the right to counsel. Id. at 479.

“[T]he right to have counsel present at the interrogation is indispensable to the

protection of the Fifth Amendment privilege….” Id. at 469. If a suspect at any time

invokes his right to counsel, all questioning must cease and must not resume until the

suspect consults with counsel or initiates further contacts with his investigators.

Edwards v. Arizona, 451 U.S. 477, 484-85 (1981). If the interrogation continues without




                                             5
 Case 3:20-cr-00183-MPS Document 29-1 Filed 02/12/21 Page 6 of 9




the presence of an attorney and a statement is taken, a heavy burden rests on

the government to demonstrate that the defendant knowingly and

intelligently waived his privilege against self-incrimination and his right to retained or

appointed counsel.” Id. at 479.

       Invocation of the Miranda right to counsel “requires, at a minimum, some

statement that can reasonably be construed to be an expression of a desire for the

assistance of an attorney.” McNeil v. Wisconsin, 501 U.S. 171, 178 (1991). But

Miranda does not require a suspect to “‘speak with the discrimination of an Oxford don,”

[but] he must articulate his desire to have counsel present sufficiently clear that a

reasonable police officer in the circumstances would understand the statement to be a

request for an attorney.” (Internal citation omitted.) Davis v. U.S., 512 U.S. 452, 459

(1994).

       In the present matter, although Mr. Grinnell initially waived his rights by signing

the “ADVICE OF RIGHTS FORM”, Ex. 1 at 7, this did not preclude him from invoking

those rights at a later point during the interview. And Mr. Grinnell did just that

approximately thirty-five minutes into the questioning when he asked “Can I have a

lawyer present?” Ex. 1 at ¶ 8. This was an articulation of his desire for counsel which

was “sufficiently clear that a reasonable police officer in the circumstances would




                                              6
 Case 3:20-cr-00183-MPS Document 29-1 Filed 02/12/21 Page 7 of 9




understand the statement to be a request for an attorney.” Davis, supra, 512 U.S. at

452. Investigator Arena understood Mr. Grinnell’s desire to have an attorney present,

as evidenced by her assurance that he could have one. She told Mr. Grinnell that “You

can have a lawyer present, but I still have a search warrant, so”, but then Special Agent

Jewell immediately began questioning Mr. Grinnell. Ex. 1 at ¶¶ 9-12. Following this

invocation, the questioning continued for approximately twenty additional minutes

before Mr. Grinnell again invoked his right to an attorney. Id. at ¶ 12-13. Mr. Grinnell

specifically asked about how he could get an attorney. He said “If I wanted to talk…

Have a lawyer now, how would that part work? Like, you arrest me, and I get a lawyer,

and we go back to this? Like how does that?” Id. at ¶ 13. Special Agent Jewell

understood this to be a request for an attorney, but brushed the request aside in order

to try to get Mr. Grinnell to agree to take a polygraph. Special Agent Jewell’s response

to Mr. Grinnell was “Actually I got another idea before we get to that [getting a lawyer]”,

and requested that Mr. Grinnell sit for a polygraph. Id. at ¶ 14.

       Both instances in which Mr. Grinnell requested an attorney represent statements

which can and were “reasonably be construed to be an expression of a desire for the

assistance of an attorney.” McNeil, supra, 501 U.S. at 178. Rather than cease

questioning him, the Special Agent and Investigator continued to question him for an




                                             7
 Case 3:20-cr-00183-MPS Document 29-1 Filed 02/12/21 Page 8 of 9




approximately twenty-five additional minutes before recognizing and respecting his final

invocation of his Miranda rights. Ex. 1 at ¶ 16.

       IV.    CONCLUSION

       For the foregoing reasons, the defendant is entitled to an evidentiary hearing on

his Motion to Suppress. Further, because Mr. Grinnell invoked his Miranda right to

counsel and the questioning of him continued for an additional approximately twenty-

five minutes without an attorney, any statements he made thereafter and evidence

derived therefrom should be suppressed.

                                          THE DEFENDANT
                                          BRIAN GRINNELL


                                     BY: /s/ HUGH F. KEEFE, ESQ.
                                         Federal Bar No. ct05106
                                         Hkeefe@ltke.com
                                         Matthew D. Popilowski ct28869
                                         Lynch, Traub, Keefe & Errante, P.C.
                                         52 Trumbull Street
                                         New Haven, CT 06510
                                         Ph. 203.787.0275
                                         Fax 203-782-0278




                                             8
 Case 3:20-cr-00183-MPS Document 29-1 Filed 02/12/21 Page 9 of 9




                               CERTIFICATION OF SERVICE

       I hereby certify that on FEBRUARY 12, 2021, a copy of the foregoing was filed

electronically and served by mail on anyone unable to receive electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                             /s/ HUGH F. KEEFE, ESQ.
                                             Federal Bar No. ct05106
                                             HKeefe@ltke.com




                                                9
